Citation Nr: 0311365	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  95-19 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected herniated nucleus pulposus with left L5 
radiculopathy, evaluated as 20 percent disabling effective 
July 31, 1991 to November 3, 2002, and evaluated as 60 
percent thereafter.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had active service from September 1979 to January 
1983, and from November 1989 to July 1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from decisions of the RO in September 1991, 
February 1992 and January 1993.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1993.  

The Board remanded these matters to the RO for additional 
development of the record in March 1997 and June 2002.  



FINDINGS OF FACT

1.  A timely Notice of Disagreement and Substantive Appeal 
were both received following September 1991 and February 1992 
RO decisions with respect to claims of service connection for 
a low back disability (subsequently granted during the course 
of the appeal) and entitlement to a TDIU.  

2.  The veteran has submitted a written withdrawal of his 
appeal of these issues from appellate status.  



CONCLUSION OF LAW

The Board no longer has appellate jurisdiction to consider 
the claims of entitlement to a higher initial rating for 
service-connected herniated nucleus pulposus with left L5 
radiculopathy, and entitlement to a TDIU rating.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a Notice of Disagreement and completed by a Substantive 
Appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2002).  

In this case, a timely Notice of Disagreement was received to 
initiate an appeal from September 1991 and February 1992 
decisions, and, after receiving a Statement of the Case, the 
veteran perfected his appeal regarding the above-listed 
issues by filing a timely Substantive Appeal, thus giving the 
Board appellate jurisdiction over her appeal.  

The veteran is afforded the right by regulation to withdraw 
her Notice of Disagreement and/or his Substantive Appeal if 
he so wishes.  38 C.F.R. § 20.204 (2002).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw her appeal in 
writing.  

A review of the record shows that in a letter received from 
the veteran (through her representative) in April 2003, she 
withdrew from appellate status the claims listed hereinabove.  

Having met the requirements of 38 C.F.R. § 20.204 (2002), the 
veteran has effectively removed these issues from appellate 
status.  With no issues properly before the Board for 
appellate review, the case must be dismissed.  38 U.S.C.A. 
§ 7108 (West 2002).  



ORDER

The appeal is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

